995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mildred MILLER, Plaintiff-Appellant,v.Warden ATWOOD;  Regional and Central Bureau of Prisons;United States of America, Defendants-Appellees.
No. 92-7209.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 18, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  David A. Faber, District Judge.  (CA-92-566-1)
Mildred Miller, Appellant Pro Se.
Carol A. Casto, Assistant United States Attorney, Charleston, West Virginia, for Appellees.
S.D.W.Va.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Mildred Miller seeks to appeal the district court's order denying her request for a temporary restraining order to prevent further overcrowding at FPC-Alderson, where she is presently incarcerated.1  The denial of a temporary restraining order is ordinarily not appealable.   See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).  We therefore dismiss this appeal for want of jurisdiction.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 This matter was appropriately referred to a magistrate judge for preparation of a Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) (1988)


2
 We note that our disposition of this request for a temporary restraining order does not preclude the filing of a civil action under  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)